Citation Nr: 1401589	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether a timely substantive appeal was filed following a December 2007 rating decision that declined to reopen claims of entitlement to service connection for a low back disorder and right inguinal hernia, and denied entitlement to service connection for hypertension, bilateral shoulder, bilateral knee, bilateral ankle and bilateral foot disabilities, including arthritis.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2007 rating decision of the VA Regional Office in Winston-Salem, North Carolina that declined to reopen claims of entitlement to service connection for a low back disorder and right inguinal hernia, and denied entitlement to service connection for hypertension bilateral shoulder, bilateral knee, bilateral ankle and bilateral foot disabilities, including arthritis.

The case was remanded for further development by Board decision in April 2011.


FINDINGS OF FACT

1.  A December 26, 2007 rating decision declined to reopen claims of entitlement to service connection for a low back disorder and right inguinal hernia, and denied entitlement to service connection for hypertension, bilateral shoulder, bilateral knee, bilateral ankle and bilateral foot disabilities, including arthritis.

2.  The Veteran was notified of the referenced rating decision by letter dated December 27, 2007.

3.  A notice of disagreement with the December 2007 decision was received on June 18, 2008.

4.  A statement of the case was issued on March 27, 2009.

5.  A substantive appeal was received on June 3, 2009.


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the December 2007 notification that declined to reopen claims of entitlement to service connection for a low back disorder and right inguinal hernia, and denied entitlement to service connection for hypertension, bilateral shoulder, bilateral knee, bilateral ankle and bilateral foot disabilities, including arthritis, have not been met; the request for appellate review of these issues on appeal is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Timeliness and adequacy of the substantive appeal are jurisdictional matters and are governed by interpretation of law.  In this instance, the claim is being dismissed by operation of law and regulation. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where the undisputed facts render the claimant ineligible for the claimed benefit. See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001); Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

The issue of timeliness of appeal was addressed by the RO in a supplemental statement of the case dated in June 2012 to which there has been no response from the Veteran to date.

Factual Background and Legal Analysis

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2013).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32(2013)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

In this case, the RO issued a rating decision on December 27, 2007 that declined to reopen the claims of entitlement to service connection for a low back disorder and right inguinal hernia, and denied entitlement to service connection for hypertension, bilateral shoulder, bilateral knee, bilateral ankle and bilateral foot disabilities, including arthritis.  The Veteran submitted a timely notice of disagreement that was received on June 18, 2008.  The RO sent the Veteran a statement of the case on March 27, 2009.  A substantive appeal was not received until June 3, 2009.  

The evidence reflects that the one-year period following the rating decision expired on December 27, 2008.  The 60-day period following the issuance of the statement of the case expired on May 26, 2009.  Therefore, the later of the two dates for timely receipt of the substance date was May 26, 2009.  The Veteran signed and dated his substantive appeal on June 1, 2009 and it was received at VA on June 3, 2009.  It is thus shown that the substantive appeal was not timely filed or received.

When regulation requires that any written document be filed within a specified period of time, a postmark prior to the expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a) (2013).  In this case, the postmark is not of record.  Significantly, the Veteran dated and signed his substantive appeal on June 1, 2009.  This is after May 26, 2009, the expiration of the 60-day period following the issuance of the statement of the case.  Therefore, the evidence shows that the appellant's appeal was not timely filed under the "postmark rule."

There is no other document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal to the December 2007 rating decision and notification, or to the March 27, 2009 statement of the case.  Therefore, the evidence shows that the Veteran did not perfect a timely appeal and the appeal must be dismissed based on lack of jurisdiction.


ORDER

The appeal is dismissed. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


